Citation Nr: 1031496	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  03-34 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals (dizziness, 
vertigo, labyrinithitis, poor balance) of a head injury, to 
include a concussion and/or perforated left ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1940 to August 1945.  

After reviewing the contentions and evidence of record, the Board 
finds that the issue on appeal is more accurately stated as 
listed on the title page of this decision.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2006 and April 2009, the Board remanded this claim for 
additional development.  That development having been completed, 
the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's residuals (dizziness, vertigo, labyrinithitis, poor 
balance) of a head injury, to include a concussion and/or 
perforated left eardrum are causally or etiologically related to 
an injury sustained during service.


CONCLUSION OF LAW

Service connection for residuals (dizziness, vertigo, 
labyrinithitis, poor balance) of a head injury, to include a 
concussion and/or perforated left eardrum is established.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for Residuals (Dizziness, 
Vertigo, Labyrinithitis, Poor Balance) of a Head Injury, to 
Include a Concussion and/or Perforated Left Ear Drum

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran is seeking entitlement to service connection for 
residuals (dizziness, vertigo, labyrinithitis, poor balance) of a 
head injury, to include a concussion and/or perforated left 
eardrum.  The Veteran asserts he received a head injury onboard a 
ship during a torpedo attack and as a result continues to suffer 
from dizziness, vertigo, labyrinithitis, and poor balance.

Service treatment records were reviewed.  The Veteran's 
enlistment examination from June 1940 did not note any head 
injuries or abnormalities.  Service treatment records indicate 
the Veteran complained of pain and drainage from his left ear in 
October 1944.  The treatment note states that in 1942, a short 
time after a torpedo struck the compartment next to the 
Veteran's, he started to have, with colds, a purulent discharge, 
and pain in his left ear.  Physical examination revealed purulent 
discharge in the left ear canal and a small perforation in the 
posterior lower quadrant of the drum.  He was transferred to the 
U.S. Naval Hospital in Washington.  A treatment note from 
February 1945 indicated that the Veteran's ship was torpedoed off 
Guadalcanal and he suffered a severe concussion.  The Veteran 
continued to have chronic otitis media throughout service and was 
discharged to limited duty as a result of his chronic ear and 
skin infections in February 1945, and also discharged from the 
service in August 1945 due to his ear and skin infections.  

The Veteran contends that he also underwent surgery immediately 
following service at the VA Medical Center (VAMC) in Cincinnati.  
Several attempts have been made, but the RO has not been able to 
obtain these records.

The Veteran was afforded a VA examination in October 2009.  The 
Veteran complained of vertigo, poor balance, gait problems and 
that he has had near-syncopal attacks three times in the prior 
two months because of vertigo and dizziness.  Physical 
examination revealed a lot of wax and some whitish maybe fungus 
infection of the right ear.  There was no active ear disease at 
the time of the examination.  The examiner stated that the 
Veteran has a history of ear infection, middle ear, and inner 
ear, while he was in military service.  Additionally, the Veteran 
currently has symptoms of vertigo, dizziness, labyrinithitis, and 
poor balance.  The examiner opined that all of these symptoms 
might be related to his ear infection, which happened in the 
past.

The Veteran was afforded a neurological VA examination in October 
2009.  The examiner stated there was no history of head 
injury/traumatic brain injury so an opinion was not warranted.  
The Board finds this statement inaccurate, as there is evidence 
in the service treatment records of a severe concussion during 
service.

An addendum opinion was obtained in March 2010.  The examiner 
stated the claims file was silent for history of a left 
mastoidectomy.  As such, the examiner stated it would be with 
resort to mere speculation to state if the Veteran has had a left 
mastoidectomy and whether it was related to service.  The 
examiner also stated it was mere speculation to comment on 
whether the Veteran's left tympanoplasty in 1988 was related to 
service.  Opinions like this, which can only make the necessary 
connection between the disorder and the Veteran's military 
service by resorting to mere speculation, amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  

The evidence in the case is not definite, but it does not have to 
be.  In this case, the Board finds that the evidence is at least 
evenly balanced as to the question of whether the Veteran has 
residuals of a head injury.  Although there is a VA medical 
opinion of record unfavorable to the Veteran's claim, in view of 
the totality of the evidence, particularly the evidence showing 
that the Veteran has had documented chronic symptoms during and 
after service, and his claims of continuity, the Board finds that 
the positive medical opinion is at least as persuasive as the 
negative opinion.  Upon resolution of every reasonable doubt in 
the Veteran's favor, the Board concludes that service connection 
is warranted for residuals (dizziness, vertigo, labyrinithitis, 
poor balance) of a head injury, to include a concussion and/or 
perforated left eardrum.


ORDER

Entitlement to service connection for residuals (dizziness, 
vertigo, labyrinithitis, poor balance) of a head injury, to 
include a concussion and/or perforated left eardrum is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


